By the Court —
Held: A cause of action for slander, in charging the plaintiff with theft, may be united in the same petition with a cause of.action for a malicious prosecution for an alleged theft, both being for “ injuries to character” within the meaning of clause three of section eighty, of the Code of Civil Procedure. (S. & C’s Stat. 967-8). A man’s reputation may be destroyed or injured as effectually by preferring malicious indictments or prosecutions against him, as by spoken or written words. 3 Blac. Comm. 135.
Judgment affirmed.